NORTHCUTT, Judge.
Two unidentified men towed a car from a carport without the owner’s permission. Thereafter, the victim’s daughter and the daughter’s boyfriend, B.D.M., were charged with grand theft and adjudicated delinquent after separate hearings. This court reversed the daughter’s adjudication because the circumstantial evidence did not exclude a reasonable hypothesis of innocence. M.F. v. State, 35 So.3d 998 (Fla. 2d DCA 2010). B.D.M.’s adjudication was based on substantially the same circumstantial evidence as that presented against the daughter, and it likewise was insufficient. Accordingly, we reverse.
Reversed and remanded.
WALLACE and MORRIS, JJ., Concur.